Citation Nr: 0029790	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-12 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.  



REPRESENTATION

Appellant represented by:	Jack Hollingsworth, Esq.



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1961.  

This case first came before the Board of Veterans' Appeals 
(Board) from a August 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claim was subsequently 
remanded in July 1999, February 2000 and in July 2000, and 
has been returned for our review.  

A personal hearing was held by the undersigned Veterans Law 
Judge in October 2000.  We note that the veteran presented 
additional evidence at his personal hearing, but did not 
testify.  Thus, no hearing transcript was prepared.  He also 
waived regional office consideration of this evidence.


FINDING OF FACT

The veteran has a current interstitial lung disability as the 
product of asbestos exposure during service.


CONCLUSION OF LAW

Residuals of asbestos exposure were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (d) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2000).  

Service connection may also be established for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Active military service includes active duty, any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  

Review of the record shows that the veteran served on the USS 
Kraus and USS Snowden during his active service, and that he 
reported mixing powdered asbestos with water and spraying 
insulated pipes for six and one-half years.  Exposure to 
asbestos was found to be presumed by the RO.  

A November 1994 letter from P.S., M.D., shows that the 
veteran's chest x-ray report showed some increased 
interstitial markings, and that a CT of the chest showed 
bilateral pleural thickening, more on the right than the left 
and one area of pulmonary and parenchymal scarring in the 
right middle lobe.  The examiner concluded: "These findings 
are consistent with asbestos exposure".  

The report of a June 1997 VA examination (VAE) shows that the 
veteran was diagnosed with chronic obstructive pulmonary 
disease (COPD) and asbestos "?".  

The recent evidence shows that the veteran was seen on 
September 28, 1999.  That report shows that the veteran "had 
a recent chest x-ray that showed some radiographic changes 
that might be consistent with asbestosis.  He has a scant 
increase in interstitial markings at the bases."  A 
treatment note dated September 29, 1999 shows that the 
veteran "does have a history of asbestos exposure and his CT 
scan of the chest demonstrated pleural thickening, more 
marked in the right than the left."  

An April 2000 radiographic report shows that the veteran had 
a clinical history of asbestosis and wheezing.  The 
impression was linear scarring in the right middle lobe.  
Otherwise negative.  

After a review of the record, we determine, in order to 
afford the veteran the benefit of every doubt, that service 
connection for residuals of asbestos exposure is established.  
Although asbestosis is first shown in April 2000, we note 
that the veteran's history of asbestos exposure in service 
was tied to his current residuals.  Additionally, the 
remainder of the medical evidence is in accord that the 
veteran has multiple interstitial residuals from asbestosis 
exposure, described as both pleural thickening and scarring.  
Thus, service connection for residuals of asbestos exposure 
is granted.  


ORDER

Service connection for residuals of asbestosis exposure is 
granted.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 1 -


